United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 15, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 03-30839
                         Summary Calendar



ALBEIRO ANTONIO LOPEZ-JARAMILLO,

                                    Petitioner-Appellant,

versus

JOHN ASHCROFT; IMMIGRATION AND NATURALIZATION SERVICE;
SOCIAL SECURITY OFFICIALS; JAMES W. ZIGLAR; DAVID VENTURELLA;
JUAN CAMPOS; CARYL THOMPSON; UNITED STATES DEPARTMENT OF
JUSTICE,

                                    Respondents-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 03-CV-1013
                       --------------------

Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Albeiro Antonio Lopez-Jaramillo (“Lopez”) appeals from the

district court’s denial of his petition for review of final

decision of removal.   A petition for review of a final order of

removal is to be filed in the court of appeals, not in the

district court.   See 8 U.S.C. § 1252(b)(2); see also Finlay v.

INS, 210 F.3d 556, 557 (5th Cir. 2000).     Thus, the district court


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-30839
                                -2-

did not have jurisdiction to consider Lopez’ petition for review

of the final decision of removal.   We VACATE the district court’s

judgment and REMAND this case in part with instructions for the

district court to dismiss Lopez’ petition for review of the final

order of removal for lack of jurisdiction.     We AFFIRM the

district court’s denial of Lopez’ request for Social Security

benefits.   See 42 U.S.C. § 402(n)(1); see also Marcello v. Bowen,

803 F.2d 851, 853, 857 (5th Cir. 1986); 20 C.F.R. § 404.464(a).

Lopez has not briefed any arguments regarding the district

court’s denial of his petition for a stay of deportation,

therefore that issue is deemed abandoned.     See Yohey v. Collins,

985 F.2d 222, 224-25 (5th Cir. 1993).     Lopez’ motions for

appointment of counsel on appeal and to receive social security

benefits are DENIED.

     AFFIRMED IN PART; VACATED AND REMANDED IN PART; MOTIONS

DENIED.